Citation Nr: 0520512	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-21 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for intradiscal 
degenerative changes at L5-S1.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition 
affecting the feet, hands, back, and scrotum.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The veteran testified at a hearing before a decision review 
officer in June 2004.  During his hearing the veteran raised 
the issue of service connection for arthritis and a low back 
disorder as secondary to disabilities involving his hands, 
including a skin disorder.  This issue is referred to the RO 
for a formal adjudication. The issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a skin condition affecting the feet, 
hands, back, and scrotum is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and was not 
otherwise exposed to Agent Orange.

2.  Diabetes mellitus, first manifested many years after 
service, is not of service origin or related to any incident 
in service.  

3.  Peripheral neuropathy, first manifested many years after 
service, is not of service origin or related to any incident 
in service.

4.  Degenerative arthritis, first manifested many years after 
service, is not of service origin or related to any incident 
in service.

5.  Intradiscal degenerative changes at L5-S1, first 
manifested many years after service, are not of service 
origin or related to any incident in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Degenerative arthritis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Intradiscal degenerative changes at L5-S1 were not 
incurred in or aggravated by service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
May 2003, and a supplemental statement of the case dated 
September 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in letters dated June 2001 and September 2001.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The May 1965 enlistment report of medical examination 
indicates that all pertinent systems were clinically 
evaluated as normal.

On the June 1968 separation report of medical history, the 
veteran denied complaints of or treatment for diabetes 
mellitus, peripheral neuropathy, degenerative arthritis, or 
intradiscal degenerative changes at L5-S1.  He indicated that 
he had foot trouble.  He denied recurrent back pain.

On the June 1968 separation report of medical examination, 
the veteran's feet and spine were indicated to be normal.  
There was no indication of complaints of or treatment for 
diabetes mellitus, peripheral neuropathy, degenerative 
arthritis, or intradiscal degenerative changes at L5-S1.  

Of record are VA and private medical records, dated from 1974 
to 2001, showing treatment for various disorders.  A May 1985 
VA examination indicates clinical findings solely related to 
a skin condition.  Subsequently, the veteran was treated for 
diabetes mellitus, diabetic peripheral neuropathy, arthritis, 
to include the shoulder and spine, and disc disease of the 
lumbosacral spine.

An April 1987 VA treatment record indicates that the veteran 
had been diagnosed with diabetes mellitus by a private 
physician four months prior.  It was indicated that the 
veteran's father was diabetic.  

A March 2001 private medical evaluation indicates that the 
veteran complained of numbness in his legs and feet for four 
years.  It was indicated that for the past four years the 
veteran had progressive paresthesias and dysesthesias, 
numbness, tingling and discomfort in his legs, right equal to 
left.  He had some minimal paresthesias along the ulnar 
surface of his fifth finger bilaterally.  He had no neck 
pain.  He had intermittent lumbar discomfort that did not 
radiate into his legs.  He had pain in his knees.  He denied 
genitourinary symptoms.  He had difficulty wiggling his fifth 
toe bilaterally.  He had difficulty obtaining a good night's 
sleep because of the pain, paresthesias, and dysesthesias in 
his legs.  He had no headaches or other neurologic 
complaints.  

The impression was diabetic peripheral neuropathy, rule out 
metabolic etiology, rule out secondary to alcohol misuse, 
rule out lumbosacral strain with lumbosacral radiculopathy, 
rule out lumbar canal herniated nucleus 
pulposus/stenosis/mass.  

A March 2001 private MRI of the lumbar spine revealed 
intradiscal degenerative changes seen at L5-S1.  At the 
remaining levels, disc height and signal intensity were well 
maintained.  The impression was sub-optimal MRI scan 
demonstrating intradiscal degenerative changes at L5-S1.  A 
disc herniation at that level was not fully excluded.  

A private medical evaluation dated June 2001 revealed 
diagnoses of diabetes mellitus, insulin dependent; peripheral 
neuropathy; degenerative arthritis; and intradiscal 
degenerative changes at L5-S1.

In September 2001, the veteran was awarded disability 
benefits by the Social Security Administration.  The primary 
diagnosis was diabetes mellitus.  The secondary diagnoses 
were peripheral neuropathy and lumbar degenerative disc 
disease.

At the June 2004 hearing, the veteran testified in relevant 
part that when in the service in the Philippines, he mixed a 
white powder with water and then sprayed the mixture on 
foliage.  He stated that after working with the mixture, his 
feet began to give him problems.  The veteran indicated that 
he also had problems with rashes on his back and hands while 
in service.  He stated that he didn't hurt his back in the 
military, but that his back was hurt due to his hand problem.  
He indicated that his claim for degenerative arthritis was 
secondary to the low back condition.  He stated that he first 
experienced numbness in his feet when he was in the 
Philippines.  He indicated that his diabetes was caused by 
the use of insecticides while in the Philippines.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non- 
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The veteran is qualified to report his symptoms.  However, 
when the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


I.  Entitlement to service connection for diabetes mellitus.

The veteran is seeking service connection for diabetes 
mellitus, as a result of herbicide exposure while in service 
in the Philippines. 

While the veteran served on active duty during the Vietnam 
Era, there is no showing, nor contention, that the veteran 
served in Vietnam.  In the November 2002 Notice of 
Disagreement, the veteran's representative noted that the 
veteran stated that he was in the Philippines during active 
military service and was exposed to dioxin while there.  In 
the June 2004 hearing, the veteran reported that while in the 
Philippines, he sprayed Agent Orange from a hand sprayer on 
his back.  

However, there is no evidence that indicates that this was 
Agent Orange.  To say so is resorting to speculation.  
Furthermore, the presumption of exposure to Agent Orange does 
not extend to any service in the Philippines, by regulation.  
There is nothing in the record that establishes exposure to 
an herbicide, as contemplated by the regulation.  
Consequently, service connection may not be granted under the 
Agent Orange provisions of the law.

Additionally, the competent evidence does not support the 
contention that the current diabetes mellitus was incurred 
in-service or within one year post-service.   Service medical 
records do not show diabetes mellitus in service.  The first 
post-service clinical evidence of diabetes was in 1987, many 
years after separation from service.  There is no medical 
evidence of record that relates the diabetes to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


II.  Entitlement to service connection for peripheral 
neuropathy.

The veteran's service medical records are negative for any 
complaints or symptoms concerning peripheral neuropathy.  The 
first post-service clinical evidence of peripheral neuropathy 
was in March 2001, many years after separation from service.  
The competent evidence does not support the contention that 
the current peripheral neuropathy was incurred in service or 
within one year post-service, thus rendering 38 C.F.R. §§ 
3.307 and 3.309 inapplicable.  Moreover, none of the evidence 
of record suggests any kind of an etiological relationship 
between the current peripheral neuropathy and service.  As 
mentioned above, there is nothing in the record that 
establishes exposure to an herbicide, as contemplated by the 
regulation.  Consequently, service connection may not be 
granted under the Agent Orange provisions of the law.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


III.  Entitlement to service connection for degenerative 
arthritis.

The veteran's service medical records are negative for any 
complaints or symptoms concerning degenerative arthritis.  
The first post-service clinical evidence of degenerative 
arthritis was in March 2001, many years after separation from 
service.  The competent evidence does not support the 
contention that the current degenerative arthritis was 
incurred in service or within one year post-service, thus 
rendering 38 C.F.R. §§ 3.307 and 3.309 inapplicable.  
Moreover, none of the evidence of record suggests any kind of 
an etiological relationship between the current degenerative 
arthritis and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
degenerative arthritis.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


IV.  Entitlement to service connection for intradiscal 
degenerative changes at L5-S1.

The veteran's service medical records are negative for any 
complaints or symptoms concerning intradiscal degenerative 
changes at L5-S1.  The first post-service clinical evidence 
of intradiscal degenerative changes at L5-S1 was in March 
2001, many years after separation from service.  The 
competent evidence does not support the contention that the 
current condition of intradiscal degenerative changes at L5-
S1 was incurred in service or within one year post-service, 
thus rendering 38 C.F.R. §§ 3.307 and 3.309 inapplicable.  
Moreover, none of the evidence of record suggests any kind of 
an etiological relationship between the current intradiscal 
degenerative changes at L5-S1 and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
intradiscal degenerative changes at L5-S1.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.  

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for degenerative arthritis 
is denied.

Entitlement to service connection for intradiscal 
degenerative changes at L5-S1 is denied.

REMAND

Service medical records indicate that the veteran complained 
of and was treated for various skin conditions.  On the June 
1968 separation report of medical examination, it was 
indicated that the veteran was hospitalized for 5 days for 
fungus on the feet, with no complications, and no sequelae.  
A November 1983 VA hospital summary indicates that the 
veteran complained of a rash on his groin, hands, and feet.  
A dermatology consult was done, and the impression was tinea 
pedis and lichen simplex chronicus of the scrotum.  Private 
medical records from June 1984 and March 1985 indicate that 
the veteran was seen for a skin condition.  A May 1985 VA 
examination indicates that the veteran gave a history of 
dermatophytosis of his feet, hands, and legs, since 1967.  
The diagnosis was eczematoid dermatitis of the elbows and 
popliteal regions.  Private medical records from August 1996 
to September 1997 indicate that the veteran complained of a 
rash on his feet, groin, and hands.  The assessment was 
probable fungal infection, apparent eczema.  

In light of this evidence, the Board is of the opinion that 
further development is warranted to determine whether the 
veteran's current skin condition is related to the in-service 
skin condition.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is to request the 
appropriate VA medical facility to 
furnish copies of any additional 
medical records pertaining to treatment 
for the veteran's skin condition that 
are not of record.

2.  Thereafter, RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo a general medical examination 
to evaluate the severity and etiology 
of the veteran's skin condition.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  Any 
tests deemed necessary should be 
performed.  It is requested that the 
examiner obtain a clinical history of 
the veteran's skin condition. 

Based on the results of the 
examination, review of the medical 
evidence of record, and sound medical 
principles, the examiner should also 
provide an opinion on whether any 
current skin condition is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the symptoms documented 
during service or is related to or a 
manifestation of the service connected 
eczematoid dermatitis of the elbows or 
popliteal regions.  A complete rational 
for any opinion expressed should be 
included in the report.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) and an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


